J-A24024-17

                                  2017 PA Super 350

IN RE: JOHN E. JACKSON AND SUE M.                          IN THE SUPERIOR COURT OF
JACKSON CHARITABLE TRUST                                         PENNSYLVANIA




APPEAL OF: POLLY J. TOWNSEND AND
WILLIAM R. JACKSON, JR.

                                                                No. 61 WDA 2017


                   Appeal from the Order Dated December 7, 2016
                  In the Court of Common Pleas of Allegheny County
                        Orphans' Court at No(s): 3999 of 1988

BEFORE: BENDER, P.J.E., SOLANO, J., and MUSMANNO, J.

OPINION BY SOLANO, J.:                               FILED NOVEMBER 07, 2017

        This case arises out of a dispute between the individual trustees

(Appellants Polly J. Townsend and William R. Jackson, Jr.) and the corporate

trustee (Appellee PNC Bank, N.A.) of the John E. Jackson and Sue M.

Jackson Charitable Trust (“Trust”).            Townsend and Jackson (hereinafter,

“Individual Trustees”) appeal from a December 7, 2016 Orphans’ Court order

entered under Section 7763(a.1) of the Uniform Trust Act (“UTA”), 1 that

resolved that dispute by limiting the amount that could be distributed by the

Trust to charities in 2016 and by designating which charities could receive

distributions from the Trust that year. We affirm in part, vacate in part, and

remand for further proceedings consistent with this opinion.


____________________________________________
1
    20 Pa. C.S. § 7763(a.1).
J-A24024-17


     The settlors, John E. Jackson and Sue M. Jackson (referenced in the

Trust Agreement — and hence in this opinion — as “Grantors”) established

the Trust on February 6, 1950. John Jackson lived until April of 1971, and

Sue Jackson lived until January of 1994. The Trust Agreement named two

trustees, W.R. Jackson (John E. Jackson’s brother) and Commonwealth Trust

Company of Pittsburgh.

     The Trust Agreement provided, in part:

        4. This trust is created solely for charitable purposes, and
     the income and principal of the trust estate is to be used for the
     sole benefit of public charities in the manner hereinafter set
     forth.
        ....

        6. The Trustees shall distribute the income of the trust fund
     among such public charities created for religious, educational or
     other charitable purposes as they in their sole discretion may
     deem proper. The Grantors may from time to time suggest to
     the Trustees specific charitable institutions or charitable causes
     to which they would like contributions made by the Trustees but
     the Trustees are in no manner obligated to follow the requests of
     the Grantors but, on the contrary, may distribute the income and
     principal of the trust fund for such charitable purposes as they in
     their sole discretion may determine.

        The Trustees shall from year to year determine what amounts
     of both income and principal of the trust fund shall be distributed
     to charitable institutions or for charitable purposes, and it is
     understood that there is to be no limitation placed on the
     discretion of the Trustees with respect to the amount of principal
     or income paid at any one time or to any one charity.

        7. This charitable trust shall continue until the expiration of
     three years after the date when its assets have been entirely
     depleted. The Grantors may add additional assets to the trust at
     any time within three years after all of the assets of the trust
     have been exhausted; but if after a period of three years from
     the exhaustion of the trust fund no assets have been contributed
     to the trust fund by the Grantors, then at the end of such three
                                    -2-
J-A24024-17


       year period this Agreement shall be considered as having been
       cancelled by the parties hereto and the trust thereupon finally
       terminated.

          Upon the death or resignation of W.R. Jackson, the
       Commonwealth Trust Company of Pittsburgh will select another
       in his place from the officers of the Pittsburgh-Des Moines
       Company; and if said Commonwealth Trust Company shall
       merge with another trust institution, the merged institution
       together with W.R. Jackson, or his successor, shall continue to
       act as Trustee.

Trust Agreement at ¶¶ 4, 6-7.

       Trustee W.R. Jackson resigned in 1989.     At that time, none of the

officers of the Pittsburgh-Des Moines Company was willing to act as the

individual trustee.        The Orphans’ Court appointed Appellant Polly J.

Townsend, W.R.’s daughter, as the next individual trustee.2 In connection

with the resignation of Jackson and the appointment of Townsend, the

trustees filed their First and Partial Account, which the Orphans’ Court

confirmed.

       On May 25, 1994, Townsend resigned as the individual trustee. The

trustees then filed a Second and Partial Account. No new individual trustee

was appointed at that time.

       On January 29, 1998, the Orphans’ Court re-appointed Townsend as

the individual trustee. The court also modified the succession provision of

the Trust Agreement to state:

____________________________________________
2
 Although she was not at that time an officer of the Pittsburgh-Des Moines
Company, Townsend was on the board of directors of the company, and had
previously been an officer of the company.

                                           -3-
J-A24024-17


         There shall always be two trustees acting hereunder, National
      City Bank of Pennsylvania and its successors and an individual
      trustee who is a member of the Jackson family. Upon the death,
      resignation or inability to serve of any individual co-trustee, the
      corporate trustee shall select as his or her successor a member
      of the Jackson family, subject to the approval of a court of
      competent jurisdiction.

Order, 1/29/98.       National City Bank of Pennsylvania was a successor in

interest to Commonwealth Trust Company.

      On or about April 1, 2005, Townsend and National City Bank filed a

Third and Partial Account in the Orphans’ Court. They also filed a petition to

reform the Trust to provide for two individual trustees and to appoint

Townsend’s brother, William R. Jackson, Jr., as the second individual

trustee.   On May 24, 2005, the Orphans’ Court approved the Third and

Partial Account and entered an order reforming the Trust’s appointment

provision to state:

         There shall always be three trustees acting hereunder,
      National City Bank of Pennsylvania and its successors, which
      shall possess at all times one-half of the voting power of the
      trustees, and two individual trustees who are members of the
      Jackson family, each of whom shall possess at all times one-
      fourth of the voting power of the trustees. Upon the death,
      resignation or inability to serve of any of then serving individual
      co-trustee, his or her successor shall be such member of the
      Jackson family designated as such by said co-trustee at or
      before the time he or she ceases to so serve. In the event that
      an individual co-trustee ceases to serve without designating his
      or her successor, the other then serving individual co-trustee
      shall designate a member of the Jackson family to fill such
      vacancy, or if no such designation has been made, the successor
      individual co-trustee shall be such member of the Jackson family
      designated to serve by the oldest living grandchild of William R.
      Jackson competent to make such designation. . . .


                                     -4-
J-A24024-17


Order, 5/24/05.       The court also approved the appointment of William R.

Jackson, Jr. as the second individual trustee.

         In 2006, Individual Trustees decided that they wanted to terminate the

Trust.      When National City Bank opposed the termination, Individual

Trustees filed a petition in the Orphans’ Court seeking to remove and replace

National City Bank with a corporate trustee that would cooperate in

terminating the Trust or, in the alternative, to terminate the Trust

immediately. Individual Trustees explained:

         Petitioners’ reasoning for terminating the Trust during their
         lifetimes centered on concerns that if the Trust continues past
         Petitioners’ lifetimes or their ability to administer the Trust, that
         the succeeding generation of potential Trustees (Petitioners’
         children and grandchildren) (i) lack the knowledge of the
         Grantors and their philosophies, (ii) will disagree over the
         administration of the Trust and (iii) will cause the Trust assets to
         be distributed in a manner never contemplated by the Grantors.

Pet., 12/1/06, at ¶ 63.       As authority for terminating the Trust, Individual

Trustees relied on Paragraph 7 of the Trust Agreement, which states in part:

“This charitable trust shall continue until the expiration of three years after

the date when its assets have been entirely depleted.”

         Individual Trustees’ request to terminate the Trust was unsuccessful.

On May 24, 2007, the Honorable Robert A. Kelly granted National City

Bank’s motion for judgment on the pleadings, holding: (1) Paragraph 7 of

the Trust Agreement is “not a basis for termination of the Trust”; and (2) the

Individual Trustees’ averments “do not constitute a basis for termination of

the Trust but are merely allegations of a potential stalemate that may be

                                         -5-
J-A24024-17


arising between the Individual Trustees and the Respondent, National City

Bank.”   Order, 5/24/07.    The order dismissed Individual Trustees’ petition

insofar as it sought termination of the Trust, but did not address their

request to remove and replace National City Bank. Id. Individual Trustees

did not appeal the May 24, 2007 order, and did not thereafter pursue

replacement of National City Bank.

      In late 2008, PNC acquired National City Bank and, as a result,

became the corporate trustee.       Since then, PNC and Individual Trustees

have disagreed about the amount and recipients of the Trust’s charitable

donations, but until the present controversy, they were able to reach a

compromise each year.

      On September 9, 2016, Individual Trustees sent PNC a list of proposed

charitable distributions totaling $701,000 for the year 2016.    In response,

PNC prepared an analysis of the proposed recipients and presented it to

Individual Trustees on October 13, 2016. On November 1, 2016, Individual

Trustees prepared a revised proposal, deleting some recipients from their

original list and reducing the total distribution to $693,000.

      On November 28, 2016, PNC filed a “Petition to Resolve a Deadlock

Between Trustees Pursuant to Section 7763[(a.1)] of the Uniform Trust Act.”

PNC alleged that a deadlock had formed between itself and Individual

Trustees regarding the amount and recipients of donations for the year

2016. PNC said that it sought judicial intervention because, in order to avoid

a tax penalty under Section 4942 of the Internal Revenue Code (“Taxes on
                                  -6-
J-A24024-17


failure to distribute income”), the Trust needed to distribute at least 5% of

its net assets ($475,838) before the end of the year. PNC Pet., 11/28/16, at

¶¶ 18, 20.3 PNC represented that, in order to meet the year-end deadline, it

would need to begin processing distribution payments by December 12,

2016, a mere two weeks later. Id. at ¶ 32.

        In its petition, PNC averred that, “[e]very year since Judge Kelly’s

Order, due to the desires of the individual trustees to make over

distributions from the Charitable Trust and [PNC]’s desire to grow and

preserve the Trust, the trustees find themselves facing a year-end deadline

for complying with the requirements of Section 4942.” PNC Pet., 11/28/16,

at ¶ 20. Although PNC and Individual Trustees had compromised in previous
____________________________________________
3
    Section 4942 provides, in part:

        (a) Initial tax. There is hereby imposed on the undistributed
        income of a private foundation for any taxable year, which has
        not been distributed before the first day of the second (or any
        succeeding) taxable year following such taxable year (if such
        first day falls within the taxable period), a tax equal to 30
        percent of the amount of such income remaining undistributed at
        the beginning of such second (or succeeding) taxable year. . . .

        (b) Additional tax. In any case in which an initial tax is
        imposed under subsection (a) on the undistributed income of a
        private foundation for any taxable year, if any portion of such
        income remains undistributed at the close of the taxable period,
        there is hereby imposed a tax equal to 100 percent of the
        amount remaining undistributed at such time.
        ....

26 U.S.C. § 4942(a), (b); see also id. § 4942(c)-(e) (calculation of
“undistributed income” subject to tax). PNC alleged that the Trust is a
“private foundation” for purposes of this provision. PNC Pet., 11/28/16, at ¶
18.

                                           -7-
J-A24024-17


years, PNC’s petition averred that PNC was “no longer willing to jeopardize

the long-term viability of the Charitable Trust for the sake of the short-term

expediency of reaching an agreement with the individual trustees.”          Id. ¶

27.

      PNC stated that, “in keeping with the traditional giving pattern of the

Charitable Trust during the lifetime of the Donors,” it favored distributing the

Trust’s funds “to civic organizations, educational/arts organizations, health

care facilities and children & youth organizations, with at least one-half of

such distributions being to charitable organizations primarily situated in

Western Pennsylvania.” PNC Pet., 11/28/16, at ¶ 21. PNC characterized the

organizations it favored as “worthwhile charities,” and contrasted its list of

preferred donees with those organizations favored by Individual Trustees,

which it called “political advocacy groups.”      Id. at ¶ 27. In addition, PNC

averred that the amount of distributions favored by Individual Trustees

would eventually exhaust the Trust “in circumvention of Judge Kelly’s

[May 24, 2007] Order.” Id. at ¶ 23.

      PNC submitted to the court a list of proposed donees that, in its view,

were “in keeping with (i) the giving history of the Charitable Trust[] during

the lifetimes of John and Sue Jackson, and (ii) in keeping with Judge Kelly’s

Order of Court, dated May 24, 2007.” PNC Pet., 11/28/16, at ¶ 28. PNC’s

list included 26 organizations selected by PNC to receive one-half of the

required   distribution   ($237,919)   and   18    organizations   from   the   list

Individual Trustees submitted to PNC, which were to receive the other one-
                                   -8-
J-A24024-17


half of the required distribution. PNC asked the court “to resolve the current

deadlock by casting a ‘third vote,’” either in favor of the list it had compiled,

or in favor of the list that Individual Trustees had proposed to PNC in their

September 9, 2016 letter. Id. at ¶ 32.

      On December 1, 2016, Individual Trustees filed an Answer and New

Matter.   Individual Trustees alleged that PNC “unilaterally imposed an

artificial 5% limit on the Trust’s annual charitable giving, forced the Trust to

donate to local causes supported by PNC, and refused to allow charitable

contributions to legitimate charities recommended by [Individual Trustees]

(and supported by the Trust for decades).” Answer and New Matter at 1.

They contended that the Grantors intended for the Trust’s individual

trustee(s) to make donation decisions and that PNC’s “proper role — as set

forth in the Trust Agreement and as demonstrated by the six decades-long

history of the Trust before PNC’s involvement — is to work with the

[individual] Co-trustees to facilitate donations to charities selected by the

[individual] Co-trustees and to manage the Trust’s assets.”        Id. at 3, 6.

Individual Trustees asked the court to deny PNC’s petition, order PNC to

make the contributions proposed by Individual Trustees on November 1,

2016, and order PNC —

      to assume its proper corporate co-trustee role, which includes
      providing the [individual] Co-trustees with information and
      recommendations for possible donations, vetting charities,
      investing the Trust’s assets (along with the [individual] Co-
      trustees), and otherwise providing the traditional services that
      the corporate co-trustee for this Trust provided for almost sixty
      (60) years.
                                    -9-
J-A24024-17



Id. at 44. Also on December 1, 2016, Individual Trustees filed a Motion for

Expedited Discovery. They sought an evidentiary hearing at the conclusion

of the discovery.

       On December 2, 2016, the Orphans’ Court held oral argument on

PNC’s petition.     Both parties, as well as a representative of the Attorney

General of Pennsylvania, were present.4 PNC reiterated that it “need[ed] to

cut checks by December 12th” in order to avoid the excise tax.           N.T.,

12/2/16, at 26. The Orphans’ Court stated that it would cap donations at

5% of the Trust’s assets because there was “no reason to go above” the

amount required to avoid a tax penalty. Id. at 24-25. The court denied the

motion for expedited discovery 5 and took the designation of charitable

recipients under advisement. Id. at 32. On December 6, 2016, Individual

Trustees filed a revised donation proposal, limiting their proposed donations

to 5% of the Trust’s assets. 6 On December 7, 2016, the Orphans’ Court

____________________________________________
4
  Under the UTA, “The Office of Attorney General has the rights of a
charitable organization expressly named in the trust instrument to receive
distributions from a trust having its situs in this Commonwealth and the right
to notice of any proceeding or nonjudicial settlement agreement in which
there is a charitable interest or purpose.” 20 Pa. C.S. § 7710(d). The
Attorney General must be made a party in all proceedings involving
charitable trusts. See In re Pruner's Estate, 136 A.2d 107, 110 (Pa.
1957) (discussing predecessor to present statute).
5
 The court stated that it might revisit the issue of discovery if the parties
could not agree on distributions for 2017. N.T., 12/2/16, at 32.
6
 Individual Trustees recognized that the court had determined that it would
not authorize distribution of more than 5% of the trust’s assets in 2016, and
(Footnote Continued Next Page)
                                          - 10 -
J-A24024-17


entered an order selecting the charities on PNC’s list for distributions in

2016.     The order stated that the court had considered PNC’s petition,

Individual Trustees’ answer and new matter, Judge Kelly's May 24, 2007

order, and the December 2, 2016 oral argument.             Order, 12/7/16.     On

December 14, 2016, Individual Trustees filed a motion for reconsideration

or, in the alternative, for clarification of the court’s December 7, 2016 order.

On December 19, 2016, the Orphans’ Court denied that motion.

        On May 2, 2017, the Orphans’ Court filed an opinion in which it

explained its decision. The court stated:

               Given the time constraints which were placed upon the
        court by the unseasonable request, the court determined that a
        prudent decision would require distributions in order to not
        dissipate trust assets on non-trust intentions, solely because of
        the co-trustees[’] inability to agree. The court chose 5% to be
        distributed for the current year utilizing the minimum investment
        return for private foundations. 26 U.S. Code §4942(e). The court
        also chose the charities as suggested by the corporate trustee,
        for the current year, solely because of the lack of time needed
        for all possible options to be fully vetted.

               While the court has made these determinations, nothing in
        the court’s determinations for this calendar year, should be
        interpreted or extrapolated to any future years. Consequently,
        all parties in interest will have the opportunity, in the event that
        non-agreement by the trustees occurs, to seek court
        intervention as to what is in the best interest of the trust with
        regard to distributions and the charities receiving such.

Orphans’ Ct. Op., 5/2/17, at 2.7
                       _______________________
(Footnote Continued)
they stated that by submitting this proposal, they were not waiving any
rights. Donation Proposal, 12/6/16, at 1 n.1.
7
  There is no information in the record regarding whether the parties are
facing another deadlock in 2017 and, if so, whether they have timely sought
(Footnote Continued Next Page)
                                           - 11 -
J-A24024-17


      On January 5, 2016, Individual Trustees filed a timely appeal in which

they raise the following issues, as stated in their brief:

      I. Did the Orphans’ Court abuse its discretion by entering a
      series of Orders breaking a contrived “deadlock” between co-
      trustees of the John E. and Sue M. Jackson Charitable Trust (the
      “Trust” or “Jackson Family Charitable Trust”) without hearing
      any evidence, without holding an evidentiary hearing, and/or
      without making any findings of fact?

      II. Did the Orphans’ Court abuse its discretion by failing to even
      attempt to ascertain the intent of the Grantors of the Trust,
      which, under settled Pennsylvania law, is the “pole star” of every
      trust?

      III. Did the Orphans’ Court abuse its discretion by allowing
      Appellee PNC Bank, N.A. (“PNC”), the fourth successor corporate
      co-trustee, to usurp donation authority away from Appellants
      Polly J. Townsend (“Polly”) and William R. Jackson, Jr. (“Dick”)
      (together, the “Jackson Family Co-trustees”) even though the
      Grantors’ intent was for the Jackson Family trustee(s) to
      exercise such authority and the Jackson Family trustee(s) did, in
      fact, exercise such authority free from interference from all
      predecessor corporate co-trustees for nearly sixty years before
      PNC’s involvement with the Trust?

      IV. Did the Orphans’ Court abuse its discretion by resolving the
      contrived “deadlock” by PNC’s artificial deadline of December 12,
      2016?

      V. Did the Orphans’ Court abuse its discretion by limiting 2016
      donations from the Trust to five percent (5%) of Trust assets
      even though any such limitation is directly contrary to the Trust
      instrument, which provides that there is “no limitation” on the
      amount of princip[al] or income that can be donated to charity,
                       _______________________
(Footnote Continued)
intervention by the Orphans’ Court as suggested in the court’s opinion. Our
docket contains no indication that either party sought expedition of this
appeal so that the parties’ disputes could be resolved before the end of
2017, and it appears that proceedings in this appeal were delayed by the
late filing of the record and at least one request to extend a briefing
deadline. After the appeal was argued on September 19, 2017, we made
efforts to accelerate our disposition.

                                           - 12 -
J-A24024-17


       and all donations proposed by the Jackson Family Co-trustees
       were consistent with the Grantors’ intent and Trust history?

       VI. Did the Orphans’ Court abuse its discretion by refusing to
       permit donations in 2016 to so-called politically conservative
       charities even though such charities have received nearly 800
       annual donations from the Trust for nearly $6 million?

       VII. Did the Orphans’ Court abuse its discretion in directing
       donations overwhelmingly to charities in Western Pennsylvania
       despite the Trust’s donation history, which reveals that only
       approximately twenty-five percent (25%) of donations have
       been to Western Pennsylvania charities?

       VIII. Did the Orphans’ Court abuse its discretion and commit an
       error of law to the extent it relied in any way on the May 24,
       2007 opinion of Orphans’ Court Judge Kelly in resolving the
       contrived 2016 “deadlock?”

       IX. Did the Orphans’ Court violate the Jackson Family Co-
       trustees’ due process rights by failing to afford them any hearing
       at which they could respond to the allegations in the Petition
       filed against them by PNC and/or present evidence in support of
       their Answer and New Matter?

       X. Did the Orphans’ Court abuse its discretion and commit an
       error of law by making donation decisions, thereby improperly
       exercising trustee discretion that is vested exclusively in the
       trustees?

       XI. In the alternative, did the Orphans’ Court abuse its discretion
       by selecting donations on PNC’s proposed list of donations over
       the charities on the Jackson Family Co-trustees’ proposed list of
       donations where the Jackson Family Co-Trustees’ proposed
       donations were more consistent with the Grantors’ intent and the
       Trust’s 66-year donation history?

Individual Trustees’ Br. at 6-7.8

____________________________________________
8
  The Attorney General’s Office joined PNC’s brief seeking affirmance and did
not file its own brief.    Three charitable organizations (The Leadership
Institute, Young America’s Foundation, and the National Right To Work Legal
Defense and Education Foundation, Inc.), each of which was on Individual
(Footnote Continued Next Page)
                                          - 13 -
J-A24024-17


      We apply the following standard of review:

      The findings of a judge of the orphans’ court division, sitting
      without a jury, must be accorded the same weight and effect as
      the verdict of a jury, and will not be reversed by an appellate
      court in the absence of an abuse of discretion or a lack of
      evidentiary support.     This rule is particularly applicable to
      findings of fact which are predicated upon the credibility of the
      witnesses, whom the judge has had the opportunity to hear and
      observe, and upon the weight given to their testimony. In
      reviewing the Orphans’ Court’s findings, our task is to ensure
      that the record is free from legal error and to determine if the
      Orphans’ Court’s findings are supported by competent and
      adequate evidence and are not predicated upon capricious
      disbelief of competent and credible evidence.

      When the trial court has come to a conclusion through the
      exercise of its discretion, the party complaining on appeal has a
      heavy burden. It is not sufficient to persuade the appellate court
      that it might have reached a different conclusion if, in the first
      place, charged with the duty imposed on the court below; it is
      necessary to go further and show an abuse of the discretionary
      power.    An abuse of discretion is not merely an error of
      judgment, but if in reaching a conclusion the law is overridden or
      misapplied, or       the   judgment     exercised is      manifestly
      unreasonable, or the result of partiality, prejudice, bias or ill-will,
      as shown by the evidence of record, discretion is abused. A
      conclusion or judgment constitutes an abuse of discretion if it is
      so lacking in support as to be clearly erroneous.

      We are not constrained to give the same level of deference to
      the orphans’ court’s resulting legal conclusions as we are to its
      credibility determinations. We will reverse any decree based on
      palpably wrong or clearly inapplicable rules of law. Moreover,
      we are not bound by the chancellor’s findings of fact if there has
      been an abuse of discretion, a capricious disregard of evidence,
      or a lack of evidentiary support on the record. If the lack of
      evidentiary support is apparent, reviewing tribunals have the
      power to draw their own inferences and make their own
      deductions from facts and conclusions of law. Nevertheless, we
      will not lightly find reversible error and will reverse an orphans’
                       _______________________
(Footnote Continued)
Trustees’ list of proposed donees but not on that of PNC, filed amicus curiae
briefs in support of Individual Trustees.

                                           - 14 -
J-A24024-17


      court decree only if the orphans’ court applied an incorrect rule
      of law or reached its decision on the basis of factual conclusions
      unsupported by the record.

In re Paxson Tr. I, 893 A.2d 99, 112-13 (Pa. Super.) (quotation marks and

citations omitted; some formatting altered), appeal denied, 903 A.2d 538

(Pa. 2006). Because the Orphans’ Court did not hold a factual hearing and

did not make credibility determinations, we are not constrained by our

standard of review in reviewing any factual determinations made by the

court in this matter.

                        Individual Trustees’ Standing

      PNC avers that Individual Trustees lack standing to bring this appeal

because they do not have a substantial, direct, and immediate interest in the

Trust. See PNC’s Br. at 16-19. In a reply brief, Individual Trustees respond

that PNC waived this argument by (1) naming Individual Trustees as

respondents in its action, and (2) failing to object to Individual Trustees’

standing in the Orphans’ Court.    See Individual Trustees’ Reply Br. at 2.

Individual Trustees also assert that co-trustees of a charitable trust have

standing to appeal trust administration matters, and that they have standing

on multiple other bases. Id. at 2-6. The Orphans’ Court did not have any

occasion to address whether Individual Trustees have standing to appeal.

      The rules regarding appellate standing are well established.    “Except

where the right of appeal is enlarged by statute, any party who is

aggrieved by an appealable order, or a fiduciary whose estate or trust


                                    - 15 -
J-A24024-17


is so aggrieved, may appeal therefrom.” Pa.R.A.P. 501 (emphasis added).

This Court has explained:

      An aggrieved party must have a substantial interest at stake. A
      substantial interest is an interest in the outcome of the litigation
      which surpasses the common interest of all citizens in procuring
      obedience to the law. In addition, the party’s interest must be
      adversely affected in a manner[] which is both direct and
      immediate.

In re McCune, 705 A.2d 861, 864 (Pa. Super. 1997) (citations and

quotation marks omitted), appeal denied, 724 A.2d 935 (Pa. 1998).            In

addition:

            Standing to APPEAL must be distinguished from the
      concept of standing to SUE. Rule 501 requires that an appellant,
      absent statutory standing to appeal, have party status in the
      lower court or in the administrative agency and be aggrieved by
      an appealable order. Any party in the proceedings below who
      was aggrieved by an appealable order has standing to APPEAL
      under Rule 501.

            The concept of standing to SUE, however, involves a
      party’s capacity to initiate an action in the lower court or
      administrative agency, and often involves an analysis of the
      statute that the party is invoking.

20 West’s Pa. Practice, Appellate Practice § 501:1 (2016-2017 ed.)

(footnotes omitted).

      We reject Individual Trustees’ contention that PNC waived its objection

to their standing. A challenge to a party’s standing to sue is waived it if is

not raised in the trial court, see In re Estate of Schumacher, 133 A.3d

45, 50 (Pa. Super.), appeal denied, 157 A.3d 477 (Pa. 2016); a challenge

to a party’s standing to appeal, however, need not (and indeed cannot) be

raised in the trial court.   The latter type of challenge may be raised in a
                                     - 16 -
J-A24024-17


motion to quash or dismiss the appeal, or in an appellee’s brief. See 20 Pa.

West’s Pa. Practice, Appellate Practice § 501:16.     Because PNC was not

required to contest Individual Trustees’ standing to appeal in the Orphans’

Court, it did not waive that issue. See Id. at § 501:1, § 501:16.

      However, PNC’s argument that Individual Trustees lack standing to

bring this appeal is meritless. The appeal raises questions about Individual

Trustees’ powers and authority under the Trust Agreement.       Among other

things, Individual Trustees contend that the Orphans’ Court’s order

interferes with their unilateral right to make decisions regarding the Trust’s

charitable gifts.   PNC brought this action pursuant to Section 7763(a.1) of

the UTA, 20 Pa.C.S. § 7763(a.1), which provides that “any of the trustees or

any party in interest” may petition to have the court resolve a deadlock

among trustees, and Individual Trustees contend that the Orphans’ Court’s

order broke that deadlock in a way that unlawfully infringed upon their

authority.    Individual Trustees have standing to litigate these issues.

Indeed, it would be strange to allow a trustee to bring a claim to break a

deadlock with a co-trustee under Section 7763(a.1) and not then to allow

the unsuccessful co-trustee to appeal a resulting decision adverse to that co-

trustee’s position. In terms of Appellate Rule 501, PNC’s Section 7763(a.1)

petition against Individual Trustees made Individual Trustees “parties” to

this action, and the Orphans’ Court’s decision contrary to their position made

them “aggrieved.”


                                    - 17 -
J-A24024-17


       Individual Trustees also have standing under Rule 501 as “fiduciar[ies]

whose estate or trust is so aggrieved” because the Orphans’ Court’s decision

affects rights of unascertained beneficiaries under the Trust. Generally, “in

the absence of some special trust purpose, neither ‘the trustee’s abstract

interest in seeing the [grantor’s] intent carried out, nor his concrete interest

in fees’ can confer the status of ‘aggrieved party.’” Appeal of Gannon, 631

A.2d 176, 182 (Pa. Super. 1993) (footnote omitted) (quoting In re

Musser’s Estate, 17 A.2d 411, 414 (Pa. 1941)), appeal denied, 647 A.2d

902 (Pa. 1994).    But a trustee may appeal from an order “construing the

relative rights of beneficiaries if some are unascertained or incompetent to

act for themselves.” Musser’s Estate, 17 A.2d at 414; Gannon, 631 A.2d

at 182. In cases involving unascertained charitable beneficiaries, a trustee

has standing to appeal notwithstanding the role of the Attorney General,

because “[t]he Attorney General represents the public interest in a

charitable trust rather than a particular class of potential beneficiaries and

his   representation   does    not   affect    [the   trustee’s]   rights.”      In   re

Thompson’s Estate, 206 A.2d 21, 27 (Pa. 1965). Because the charitable

beneficiaries of the Trust were unascertained (and, indeed, one of the main

issues in this action is who those beneficiaries should be), Individual

Trustees   had   standing     to   appeal     from    the   Orphans’   Court’s    order

determining the relative rights of the various beneficiaries. See Musser’s

Estate, 17 A.2d at 414; Gannon, 631 A.2d at 182.


                                       - 18 -
J-A24024-17


      PNC’s argument that the decision in McCune forecloses the Individual

Trustees’ standing is misplaced.       In McCune, this Court held that the

distribution committee of a charitable trust lacked standing to appeal from

an order regarding the trustees’ first account.                705 A.2d at 864-65.

McCune did not involve an appeal by a trustee of a charitable trust, and it is

inapposite on these facts.

                          Deadlock Among Trustees
                             (Issues III, IV, X)

      Several   of    Individual   Trustees’     appellate      issues   reflect   their

unwillingness to concede that there was a legitimate “deadlock” that called

for the intersession of the Orphans’ Court in this case. As noted, they also

question the Orphans’ Court’s exercise of authority to break that deadlock.

      At the heart of much of Individual Trustees’ challenge is their

contention   that    decisions   regarding     the   Trust’s    charitable   donations

historically have been made by the Trust’s individual trustees (who they

refer to as the “Jackson Family Co-trustee(s)”), with the corporate trustee

playing only a supportive role. They state:

            From 1950 through 2009 — which included the entirety of
      the Grantors’ remaining lives — the Jackson Family Co-trustee(s)
      made all annual donation decisions for the Trust with the full
      support of the Grantors and corporate co-trustees. The role of
      the prior corporate co-trustees was to hold and invest the Trust’s
      assets, prepare and maintain the Trust’s books and records,
      prepare and file periodic statements, filings, and returns, and
      make the donations designated by the Jackson Family Co-
      trustee(s).
            ....


                                      - 19 -
J-A24024-17


             For nearly six decades before PNC’s involvement, the
      Jackson Family trustee(s) always chose which 501(c)(3)-
      qualified charities would get donations from the Trust and the
      amount of those donations, all without interference from the
      corporate co-trustee. The Grantors never complained about the
      Jackson Family trustee’s donations or the fact that it was the
      family trustee — and not the corporate trustee — making those
      donation decisions. Every corporate co-trustee prior to PNC
      acknowledged the Jackson Family trustees’ right and authority to
      fully direct the Trust’s donations as well as its own limited role as
      holder and general manager (with the Jackson Family Co-
      trustee(s)) of the Trust’s assets.

Individual Trustees’ Br. at 13, 18 (emphasis in original, citations to the

record omitted).     Individual Trustees thus view exercise of “donation

discretion” as a role belonging exclusively to them.        Id. at 35.   From this

vantage point, Individual Trustees view PNC’s insistence on an equal role in

donation decisions as contrary to the Trust’s administrative scheme. They

view PNC’s declaration of a “deadlock” as contrived, and consider the

Orphans’   Court’s   acceptance   of    PNC’s   assertion   of   a   deadlock   and

subsequent decision to resolve that deadlock by entry of a judicial order to

be an usurpation of Individual Trustees’ historical powers regarding

charitable donations under the Trust.

      The Uniform Trust Act provides, “Cotrustees who do not reach a

unanimous decision may act by majority decision.” 20 Pa. C.S. § 7763(a).

The statute does not allocate or divide co-trustees’ decision-making

authority among the trustees.      As is the case regarding most other UTA

provisions, a settlor may provide in the trust document for a regime different

from this one.   See id. § 7705.       Indeed, a comment by the Uniform Law

                                       - 20 -
J-A24024-17


Commissioners who drafted the corresponding section of the Uniform Trust

Code (“UTC”)9 advises that crafting a more detailed provision governing co-

trustee issues might be a more advisable course. They warn:

       Division of responsibility among cotrustees is often confused, the
       accountability of any individual trustee is uncertain, obtaining
       consent of all trustees can be burdensome, and unless an odd
       number of trustees is named deadlocks requiring court resolution
       can occur. Potential problems can be reduced by addressing
       division of responsibilities in the terms of the trust. Like other
       sections of this article, this section is freely subject to
       modification in the terms of the trust.

Uniform Law Cmt. to UTC § 703, published following 20 Pa. C.S. § 7763.

       Here, however, Grantors made no provision in the Trust Agreement for

a division of responsibilities between the individual and corporate trustees.

Nor was such a division addressed when the trustee provisions of the

Agreement were amended in 1998 and 2005. To the contrary, Paragraph 7

of the Agreement, as amended in 2005, states that the corporate trustee

“shall possess at all times one-half of the voting power of the trustees, and

two individual trustees who are members of the Jackson family . . . shall

[each] possess at all times one-fourth of the voting power of the trustees.”

The Trust makes no special provision for a different allocation of power with

respect to decisions about charitable donations, though it does alter Section

7763(a)’s “majority rules” requirement by stating that the corporate trustee

has 50% of the voting power and Individual Trustees each have 25%. In
____________________________________________
9
 The UTA is Pennsylvania’s modified enactment of the Uniform Trust Code.
See In re Trust Under Agreement of Taylor, 164 A.3d 1147, 1149 (Pa.
2017).

                                          - 21 -
J-A24024-17


light of the clear terms of Paragraph 7, we disagree with Individual Trustees’

contention that they possess exclusive power to decide who may receive

charitable donations from the Trust. Although the Trust may have operated

that way in past years (and, in particular, in the years prior to the 2005

amendment), this power now must be shared among all of the trustees,

including PNC.

      The power sharing arrangement dictated by Paragraph 7 of the Trust

Agreement makes it imperative that the individual and corporate trustees

work together on all issues relating to the Trust, including issues relating to

charitable donations. Individual Trustees’ view that they possess exclusive

authority in this area is contrary to this mandate.          Similarly, PNC’s

declaration when it filed this action that it was “no longer willing” to seek

“the short-term expediency of reaching an agreement with the individual

trustees,” PNC Pet., 11/28/16, at ¶ 27, is inconsistent with its trustee

responsibilities.   We note that a trustee may be removed where “lack of

cooperation among cotrustees substantially impairs the administration of the

trust.” 20 Pa. C.S. § 7766(b)(2).

      Where trustees possessing equal power deadlock, the UTA permits any

of them to petition for a judicial resolution of the deadlock.         Section

7763(a.1) provides:

      When a dispute arises among trustees as to the exercise or
      nonexercise of any of their powers and there is no agreement by
      a majority of them, unless otherwise provided by the trust
      instrument, the court in its discretion, upon petition filed by any
      of the trustees or any party in interest, aided if necessary by the
                                     - 22 -
J-A24024-17


       report of a master, may direct the exercise or nonexercise of the
       power as it deems necessary for the best interest of the trust.

20 Pa. C.S. § 7763(a.1).10 Here, there was a deadlock between Individual

Trustees and PNC regarding charitable donations.     As nothing in the Trust

Agreement provides for a deadlock-breaking procedure that is inconsistent

with that in Section 7763(a.1), PNC was entitled to seek judicial intervention

under that section.

       Individual Trustees contend that this deadlock was contrived.       They

suggest that it was possible to work out the disagreement with PNC, as had

been done in past years, and that PNC declared a deadlock only because, as

it admitted, it was “no longer willing” to try to reach an agreement.      See

PNC Pet., 11/28/16, at ¶ 27. But while it may be true that the deadlock was

avoidable, the fact remains that there was “no agreement by a majority” of

the trustees, which is all that was required to enable PNC to invoke Section

7763(a.1). We therefore do not agree that the parties’ dispute did not fall

within the terms of the statute. We add, however, that the Orphans’ Court

had discretion under Section 7763(a.1) to decline to order relief if it

concluded that the deadlock was not legitimate or was more amenable to

____________________________________________
10
  The UTC provision on which Section 7763 of the UTA is based does not
contain a subparagraph comparable to (a.1). Prior to enactment of the UTA
in 2006, Pennsylvania trust statutes stated that an analogous statutory
provision dealing with disputes among personal representatives, 20 Pa. C.S.
§ 3328, also applied to trusts.    That cross-reference was removed as
unnecessary upon Section 7763(a.1)’s enactment. See Jt. St. Govt. Comm.
Cmt. – 2005 to 20 Pa. C.S. § 7780.6.


                                          - 23 -
J-A24024-17


resolution without its intervention.           In this respect, we note that Section

7763(a.1) is patterned after Section 3328(b) of the Fiduciaries Code, 20 Pa.

C.S. § 3328(b), which uses similar language to bestow judicial discretion to

address disagreements among personal representatives.              See Jt. St. Govt.

Comm. Cmt. – 2005 to 20 Pa. C.S. § 7763.11 A comment to Section 3328(b)

states, “By making application of the section discretionary with the court, it

is believed that the court can compel fiduciaries to attempt first to reconcile

their differences without using the section as a cloak for securing advisory

opinions on all questionable matters.” Jt. St. Govt. Comm. Cmt. – 1949 to

20 Pa. C.S. § 3328.

       Similarly, the court had discretion to refuse to be bound by the

deadline imposed by PNC as part of its petition under Section 7763(a.1).

PNC told the court that it needed a resolution by December 12, 2016 to be

able to mail donations by the end of the year, and that severe tax

consequences would befall the Trust if the donations were not mailed before
____________________________________________
11
   The Statutory Construction Act authorizes us to consult Joint State
Government Commission reports in construing statutes, and, if necessary to
resolve a lack of explicitness, to consider a statute’s history and relevant
former law. 1 Pa. C.S. §§ 1921(c), 1939. Section 3328(b) of the Fiduciary
Code states:

       When a dispute shall arise among personal representatives as to
       the exercise or nonexercise of any of their powers and there
       shall be no agreement of a majority of them, unless otherwise
       provided by the governing instrument, the court, upon petition
       filed by any of the personal representatives or by any party in
       interest, aided if necessary by the report of a master, in its
       discretion, may direct the exercise or nonexercise of the power
       as the court shall deem for the best interest of the estate.

                                          - 24 -
J-A24024-17


2017.    Individual Trustees argue that these deadlines were contrived and

that, even if the donations had to be made by December 31, 2016, there

was no need for a resolution of PNC’s petition two weeks before that. The

Orphans’ Court stated in its opinion that PNC’s deadline presented it with an

“unseasonable request,” Orphans’ Ct. Op. at 2, and it appears that the

deadline severely hampered the court’s ability properly to address the

situation placed before it. We nevertheless conclude that the Orphans’ Court

did not abuse its discretion in trying to meet the deadline that PNC imposed.

The court was faced with what it concluded were credible arguments in

support of the deadline, and it determined that there was a significant risk

that the Trust would be harmed if 2016 charitable gifts were not made by

the end of the year. We defer to the Orphans’ Court’s assessment of that

situation.

        Ultimately, the Orphans’ Court exercised its discretion to grant relief

under Section 7763(a.1) by limiting the amount that could be donated by

the Trust in 2016 and by selecting PNC’s proposed list of charitable donees.

Individual Trustees argue that the court abused its discretion in granting

such relief because “the statute under which the purported ‘deadlock’ was

decided does not give the court the powers of a trustee; rather, it expressly

recognizes that the court (with the help of a master, if necessary) ‘may

direct the exercise or nonexercise of the power as it deems necessary for the

best interest of the trust.’” Individual Trustees’ Br. at 50 (quoting Section

7763(a.1) (emphasis in brief). They say the court “erred by delegating to
                                 - 25 -
J-A24024-17


itself the power of a trustee” and “tak[ing] matters into its own hands,”

thereby usurping Individual Trustees’ discretion to make the Trust’s

charitable donations. Id. at 50-51.

      As explained below, we conclude that, as a result of the short deadline

imposed by PNC’s petition, the Orphans’ Court erred in the manner in which

it addressed the issues presented in this matter and, as a result, may have

erred in its resolution. However, we do not agree with Individual Trustees’

contention that, if the court had conducted a proper hearing and considered

appropriate evidence, it could not then issue an order that resolved the

dispute among the trustees.    Section 7763(a.1) gives the court precisely

that authority by stating that it may direct the exercise or nonexercise of

such power as it deems appropriate; here, that meant it could direct the

amount and designate the recipients of the Trust’s 2016 charitable

contributions.

      In Obici Trust, 134 A.2d 900, 906-08 (Pa. 1957), the Supreme Court

addressed an orphans’ court’s power to award similar relief as a result of a

deadlock among trustees under pre-UTA statutes incorporating the similar

power regarding disagreements among personal representatives. The trust’s

individual trustees disagreed about who to appoint as their successors, a

question that the Supreme Court held had to be decided by them

unanimously. The Supreme Court concluded that because the “disagreement

makes this impossible, a court may be called upon to effectuate settlor’s

intention that the vacancy be filled.” 134 A.2d at 907. The Court remanded
                                     - 26 -
J-A24024-17


for the orphans’ court to make “findings with respect to the proper

successor” trustee and “thereafter direct the appointment of a successor

trustee or trustees to fill the vacancies.” Id. at 908.

       Just as the Supreme Court held that the orphans’ court in Obici could

break the parties’ deadlock by appointing a successor, so too could the

Orphans’ Court here break the deadlock by directing what charitable

donations were to be made in 2016.         There is nothing unlawful about a

court’s selection of a trust’s charitable beneficiary.       See 20 Pa. C.S.

§ 7735(b). Such an exercise of authority under Section 7763(a.1) is not an

illegal usurpation of trustees’ power, for it is specifically authorized by the

UTA.

                     Process To Resolve the Deadlock
                            (Issues I, II, IX)

       Section 7763(a.1) does not set forth any procedure or guidelines by

which an orphans’ court should determine how it is to resolve a deadlock

among trustees.     But the general principles that courts are to follow in

resolving trust matters are familiar:

       “[T]he interpretation of a trust or a will presents a question of
       law. As such, our standard of review is de novo, and our scope
       of review is plenary.” In re Estate of McFadden, 100 A.3d
       645, 650 (Pa. Super. 2014) (en banc) (citations omitted).

       Certain principles guide trust interpretation.     The [settlor]’s
       intent is the cornerstone of such an endeavor. As we articulated
       in Estate of Pew, 440 Pa.Super. 195, 655 A.2d 521, 533
       (1994), it is “hornbook law that the pole star in every trust . . .
       is the settlor’s . . . intent and that intent must prevail.” See
       also Estate of McFadden, supra. We are not permitted to
       construe a provision in a trust so as “to destroy or effectually
                                      - 27 -
J-A24024-17


      nullify what has always been considered the inherent basic
      fundamental right of every owner of property to dispose of his
      own property as he desires, so long as it is not unlawful.”
      Estate of Pew, supra at 533. Critically, the settlor’s intent
      must be ascertained from the language of the trust, and we give
      effect, to the extent possible, to all words and clauses in the
      trust document. See In re Estate of McFadden, supra;
      accord Farmers Trust Co. v. Bashore, 498 Pa. 146, 445 A.2d
      492, 494 (1982) (“A settlor’s intent is to be determined from all
      the language within the four corners of the trust instrument, the
      scheme of distribution and the circumstances surrounding the
      execution of the instrument.”).

In re Estate of Loucks, 148 A.3d 780, 781-82 (Pa. Super. 2016). “When

the terms of a written trust instrument are clear and certain, parol or

extrinsic evidence is not admissible to explain the settlor’s intent. However,

such evidence is admissible to prove intent where the written instrument is

ambiguous.”    Factor v. Getz, 276 A.2d 511, 512 (Pa. 1971) (citations

omitted).

      The trustees’ dispute before the Orphans’ Court concerned what limits,

if any, should be placed on the amount of charitable contributions made by

the Trust in 2016 and what charities should be recipients of the Trust’s gifts.

As we explain in greater detail in the later sections of this opinion, resolution

of those questions necessarily required determination of the Grantors’ intent,

and that determination required an evidentiary hearing. PNC contends that

such a hearing was unnecessary because the Grantors’ intent regarding

these questions may be discerned from a review of the Trust Agreement

itself, but we find PNC’s contention disingenuous in light of PNC’s own

reliance on extrinsic evidence (such as historical donation records) to

                                     - 28 -
J-A24024-17


support its position on such issues as whether donations should be made

primarily to Western Pennsylvania organizations.     See PNC’s Br. at 28-29,

35-37. The Orphans’ Court should have held a factual hearing to permit full

exploration of the parties’ dispute in light of the Grantors’ intent. The court

also should have granted Individual Trustees’ request for expedited

discovery to collect information relevant to the proceedings.

        We are aware of only one reported appellate decision addressing an

issue similar to this one, but it supports our view of a need for a factual

record. In Stuart v. Continental Illinois National Bank & Trust Co. of

Chicago, 369 N.E.2d 1262 (Ill. 1977), the Supreme Court of Illinois

addressed a dispute between a corporate trustee and two individual trustees

regarding the disposition of a charitable trust fund.     The trust document

gave the trustees discretion to choose charitable beneficiaries. 369 N.E.2d

at 1266. When the trustees were unable to agree on a plan of distribution,

the individual trustees filed suit to resolve the deadlock, and both the

corporate trustee and the individual trustees submitted lists of proposed

donees to the court. Id. at 1267, 1268-69. After a non-jury trial in which

the court “heard conflicting testimony concerning the testator’s intentions,”

the court adopted the plan submitted by the corporate trustee. Id. at 1266,

1269.    The Illinois Supreme Court noted that when faced with a deadlock

among the trustees, “it was incumbent upon the trial court to resolve the

dispute by either appointing a new trustee or by framing a plan of

distribution.” Id. at 1275. “[T]he primary duty of the [trial] court was to
                                  - 29 -
J-A24024-17


effectuate the probable charitable intent of the testator. The crucial issue is

whether the evidence supports the conclusion that the court fulfilled this

duty by ordering distribution pursuant to the plan which it did endorse.” Id.

Ultimately, the Illinois Supreme Court affirmed the trial court’s selection of

beneficiaries   because   it   was   supported   by   “competent   and   credible

evidence,” although the court rejected certain aspects of the plan endorsed

by the trial court. Id. at 1276.

      We recognize that the Orphans’ Court was faced with time constraints

here that limited the discovery it could allow and the time for any hearing.

But by resolving PNC’s petition on the basis only of the parties’ submissions

and oral argument, the court decided issues critical to the Trust without any

factual evidence bearing on the Grantors’ intent. The court therefore must

hold a hearing at which it can give further consideration to these issues.

      At the hearing, the parties may make a factual record that will enable

the court to determine the Grantors’ intent. It will be for the trial court to

determine the relevance and probative value of whatever evidence is

proffered, but we note that varying types of evidence may be considered.

For example, courts often consider, in addition to the language of the

instrument and the scheme of distribution, “the facts and circumstances

existing at the creation of the trust.” In re Shoemaker, 115 A.3d 347, 355

(Pa. Super. 2015). The Third Restatement of Trusts explains:

      Among the circumstances that may be of importance in
      determining the terms of a trust . . . in matters about which a
      written instrument is silent or ambiguous, are the following: (1)
                                     - 30 -
J-A24024-17


       the situations of the settlor, the beneficiaries, and the trustee,
       including such factors as age, legal and practical competence,
       personal and financial circumstances, and the relationships of
       these persons and these factors to each other; (2) the value and
       character of the trust property; (3) the purposes for which the
       trust is created; (4) relevant business and financial practices at
       the time; (5) the circumstances under which the trust is to be
       administered; (6) the formality or informality, the skill or lack of
       skill, and the care or lack of care with which any instrument
       containing the manifestation in question was drawn.

       The intention of the settlor that determines the terms of the
       trust is the intention at the time of the creation of the trust and
       not a subsequent intention. The settlor’s intention at the time of
       the trust’s creation may be shown, however, not only by facts
       that occurred before or at that time but also by facts occurring
       thereafter to the extent evidence of those facts may be
       considered under the applicable rules of evidence to show the
       intention in question.

Restatement (Third) of Trusts § 4, Cmt. a (Am. Law Inst. 2003)12; see also

In re Estate of Krebs, 483 A.2d 919, 921 n.1 (Pa. Super. 1984) (quoting

part of Restatement (Second) of Trusts § 4, Cmt. a (Am. Law Inst. 1959),

which is similar to the comment in the Third Restatement).

       In addition, courts may consider direct evidence of the settlor’s intent,

such as:


____________________________________________
12
   Section 4 of the Third Restatement defines “terms of the trust.” The UTC
defines “terms of the trust” similarly to the Restatement. See UTC §
103(17) (Unif. Law Comm. 2000). Pennsylvania did not adopt the definition
of “terms of the trust” from the UTC “because it implies that there may be
terms outside the instrument governing the trust, which is undesirable and
inconsistent with the approach of [Pennsylvania’s UTA] to refuse
enforcement of oral trusts.” Jt. St. Govt. Comm. Cmt. – 2005 to 20 Pa.C.S.
§ 7703. Although Pennsylvania does not enforce oral trusts, we may
consider Section 4 of the Restatement as it pertains to ambiguities in trust
documents. See generally Estate of Krebs, 483 A.2d at 921 n.1.

                                          - 31 -
J-A24024-17


       documents and testimony evidencing the donor’s intention; the
       donor’s own declarations of intention, written or oral; contents of
       the drafting agent’s files; and written or oral statements made to
       the donor by the drafting agent or another concerning the
       contents or effect of the document, to the extent that the donor
       acquiesced, silently or expressly, in the other person’s
       statement.

Restatement (Third) of Trusts § 4 Reporter’s Notes (quoting Restatement

(Third) of Prop.: Wills and Donative Transfers § 10.2 cmt. f (Am. Law Inst.

1999)); see Estate of McKenna, 489 A.2d 862, 867 (Pa. Super. 1985)

(holding that testimony by the scrivener regarding his conversation with the

testator was properly admitted to clarify an ambiguity in a will) 13 ; In re

Estate of Rudy, 478 A.2d 879, 881-82 (Pa. Super. 1984) (concluding that

testimony of testator’s lawyer, secretary, doctor, banker, and accountant

was properly admitted, where the testimony “did not impermissibly intrude

into the subjective intent of the testator, but rather referred only to the

circumstances attendant to the execution of testator’s will and codicil”).

       The Orphans’ Court should make findings that support its conclusions

about the Grantors’ intent and should explain how those conclusions support

its order resolving the trustees’ deadlock.

                           The Amount of Distributions
                                 (Issue V, VIII)



____________________________________________
13
    Cases involving wills are relevant because “the rules for determining a
settlor’s intent are the same for trusts as for wills.” In re Tr. of Hirt, 832
A.2d 438, 448 (Pa. Super. 2003), appeal denied, 862 A.2d 1255 (Pa.
2004).

                                          - 32 -
J-A24024-17


      Individual Trustees argue that the Orphans’ Court erred in limiting the

Trust’s 2016 distributions to 5% of the Trust’s assets.      PNC responds that

the 5% figure was consistent with the Trust’s historical giving patterns,

Judge Kelly’s May 24, 2007 order in the termination action, and a provision

of the Uniform Principal and Income Act, 20 Pa.C.S. § 8113, that requires

certain charitable trusts to donate between two and seven percent of their

assets each year.    The Orphans’ Court chose the 5% figure based on the

Internal Revenue Code provision that imposes a 30% tax on trusts that fail

to distribute at least 5% of their assets in a given year. See Orphans’ Ct.

Op. at 2 (citing 26 U.S.C. § 4942). The court concluded there was no reason

to exceed the 5% figure. N.T., 12/2/16, at 24. It said that in light of the

time constraints imposed by the late date of PNC’s petition, “the court

determined that a prudent decision would require distributions in order to

not dissipate trust assets on non-trust intentions.” Orphans’ Ct. Op. at 2.

      Although the Orphans’ Court did not expressly state that it found the

Trust ambiguous with regard to the amount of annual distributions, the court

appears to have implicitly made that finding.       The parties also appear to

have implicitly recognized this ambiguity in the Trust.        As we previously

suggested, we agree with this conclusion. The Trust Agreement states, “The

Trustees shall from year to year determine what amounts of both income

and principal of the trust fund shall be distributed to charitable institutions or

for charitable purposes, and it is understood that there is to be no limitation

placed on the discretion of the Trustees with respect to the amount of
                                 - 33 -
J-A24024-17


principal or income paid at any one time or to any one charity.” Trust § 6.

The   Trust    document      thus    states    that   the   amount   of   total   annual

contributions is a matter committed solely to the Trustees’ discretion and

that donation amounts are not subject to any specific limitation.                   The

document provides no specific guidance to determine how the Trustees are

to “determine what amounts of both income and principal of the trust fund

shall be distributed to charitable institutions.”           The court therefore could

consider extrinsic evidence in deciding this question.

       The considerations cited by PNC to support the trial court’s decision to

limit donations to 5% of assets are not persuasive. The Orphans’ Court was

entitled to consider the historical giving patterns of the Trust in determining

the amount of distributions for the year 2016, but we see no indication in

the record that the court took judicial notice of those patterns.                 PNC’s

reliance on Judge Kelly’s May 24, 2007 order and on 20 Pa.C.S. § 8113 to

support the decision are misplaced. We fail to see the relevance of the 2007

order to the current dispute, which does not involve an attempt to terminate

the Trust.14 The Orphans’ Court’s opinion made no mention of Section 8113

(which was enacted more than 50 years after the Trust was established),

and PNC concedes that Section 8113 does not apply to trusts, such as the



____________________________________________
14
  While the Orphans’ Court stated in its December 7, 2016 order that it had
considered Judge Kelly’s 2007 order, the court’s Appellate Rule 1925(a)
opinion makes no mention of the 2007 order.

                                          - 34 -
J-A24024-17


one at issue in this case, which are already subject to 26 U.S.C. § 4942.

See PNC’s Br. at 31 n.4.

      We conclude, however, that the Orphans’ Court did not abuse its

discretion in limiting the 2016 distribution amount to that necessary to avoid

imposition of a tax penalty on the Trust. In this way, the court elected to

dissipate the least amount of Trust assets, preserving them until a more

considered decision could be made without the time pressures imposed by

PNC’s petition.   In view of the short timeline, the court acted prudently.

      Going forward, it will be necessary for the court to engage in a closer

assessment of the Grantors’ intent on this issue. We note, for example, that

PNC approaches this question from the viewpoint that contributions should

be minimized so that the Trust’s assets may be preserved and the Trust may

have as long a life as possible.    The Trust Agreement, however, calls this

premise into question, as it contemplates that contributions will eventually

deplete the Trust.    See Trust Agreement ¶ 7 (“This charitable trust shall

continue until the expiration of three years after the date when its assets

have been entirely depleted”). Although Judge Kelly’s May 24, 2007 order

stated that this provision did not support the request for termination of the

Trust that was before him, he did not state that the Trust’s annual charitable

donations must always be limited to preserve the Trust corpus and prevent

the Trust’s expiration.    A factual record will be needed to explore the

Grantors’ intent regarding this question.

                             Selection of Donees
                                     - 35 -
J-A24024-17


                          (Issues VI, VII, VIII, XI)

        Individual Trustees also contend that the Orphans’ Court erred by

selecting PNC’s list of proposed donees without attempting to discern the

Grantors’ intent.    In the alternative, Individual Trustees argue that the

Orphans’ Court erred by not choosing their proposed donees, who had all

previously received donations from the Trust. Individual Trustees’ Br. at 51-

54.

        More broadly, Individual Trustees accuse PNC of attempting to take

over the Trust so that it can impose its own donee selection criteria in place

of those preferred by the Grantors. Individual Trustees’ Br. at 18-21. They

emphasize that throughout the Trust’s history (including during the Grantors’

lifetimes), donee selection was handled by the Trust’s individual trustees,

and that the corporate trustee played only a supporting role.         They argue

that this was the process favored by the Grantors, as it kept the Trust’s

charitable program within the control of family members of the Grantors who

would    assure   compliance   with   the   Grantors’   preferences   for   giving.

Therefore, they suggest, even if Individual Trustees no longer have exclusive

control over this process, their preferences should accorded deference by

PNC and by the Orphans’ Court in this action.

        PNC responds that the Orphans’ Court correctly chose its list, which, it

says, was consistent with the Grantors’ intent, as demonstrated by “the

traditional gift giving patterns of the Charitable Trust during the lifetimes of

the Grantors.”    PNC’s Br. at 37-38. PNC also suggests that its proposed
                                   - 36 -
J-A24024-17


donees had a greater need for funds than Individual Trustees’ proposed

donees. Id. at 38-39.

      The Orphans’ Court explained that it chose PNC’s list “solely because

of the lack of time needed for all possible options to be fully vetted.”

Orphans’ Ct. Op. at 2. In effect, then, the court simply picked one list rather

than the other because it had insufficient time to give considered judgment

to the question of which charities should be selected. While we agree that

the timing of PNC’s petition left the Orphans’ Court with little time to resolve

it, we conclude that the court abused its discretion by making a decision that

was not based on any evidence. See In re Paxson Tr. I, 893 A.2d at 112-

13. We also conclude that the court abused its discretion by accepting PNC’s

invitation to choose either its list or that proffered by Individual Trustees;

the court was required to exercise judgment to determine appropriate

recipients of the Trust’s gifts, and it should not have allowed its selection to

be constrained by the parties’ submission of exclusive slates.

      The Grantors’ intent with regard to beneficiaries cannot be ascertained

based on the Trust Agreement alone.       That document merely states, “The

Trustees shall distribute the income of the trust fund among such public

charities created for religious, educational or other charitable purposes as

they in their sole discretion may deem proper.”       Trust § 6.   It does not

mention any specific charity, geographic location, or ideology. Because the

Trust is silent with respect to these more specific issues, the Orphans’ Court

was required to consider extrinsic evidence of the Grantors’ intent to
                                 - 37 -
J-A24024-17


determine whether additional criteria should be applied to the donee

selection process.     See In re Beisgen’s Estate, 128 A.2d 52, 55 (Pa.

1956); accord Stuart, 369 N.E.2d at 1266. The court abused its discretion

in failing to do so.

      In considering extrinsic evidence, we believe the history of the Trust’s

giving is relevant. See PNC’s Br. at 37 (“the 44-year gift-giving history of

the Charitable Trust during the period that the Grantors had input into the

distributions of the Trust . . . represents the best evidence of the Grantors’

actual intentions”).    In this connection, the giving pattern of the first

individual trustee, W.R. Jackson, is important. Although PNC is correct that

W.R. Jackson’s preferences “are not controlling,” id., they do reflect the

Trust’s charitable giving pattern during the Grantors’ lives.   In addition, it

would be logical to assume that by picking W.R. Jackson, the Grantors’

brother and brother-in-law, the Grantors selected someone whose giving

philosophy was known to them and with which they agreed. A factual record

might prove otherwise, but in the absence of such contrary evidence, it

would seem that the charitable preferences of W.R. Jackson are entitled to

weight in determining the Grantors’ intent.        We note that the Trust

Agreement states that the charitable decisions of the trustees would control

even if the Grantors expressed a preference to donate to a different charity,




                                    - 38 -
J-A24024-17


which shows that the Grantors placed significant confidence in W.R.

Jackson’s judgment.15

       The extrinsic evidence also should shed light on whether, as Individual

Trustees contend, greater deference should be paid to the charitable

preferences of Individual Trustees than to that of the corporate trustee. We

have held that Individual Trustees and PNC share equal power in making

charitable decisions, but that does not mean that the Grantors’ intent was

not   to   accord    greater     deference     to   Individual   Trustees’   charitable

preferences. As noted, the original individual trustee was W.R. Jackson, in

whom the Grantors apparently placed confidence. Individual Trustees claim

that the original corporate trustee, Commonwealth Trust Company, played

no role in selecting charities.        If true, that may mean that the Grantors

intended to defer to Individual Trustees on this issue.

       This question is complicated by the parties’ surprising disagreement

about the Trust’s history.         PNC says that Individual Trustees were not

intended to be Jackson family members, but merely Pittsburgh-Des Moines

Company executives, and it objects to Individual Trustees’ emphasis on their

link to the Jackson family as a reason to pay deference to their preferences.

Individual Trustees claim that the Trust Agreement’s original provisions for
____________________________________________
15
  See Trust Agreement ¶ 6 (“The Grantors may from time to time suggest
to the Trustees specific charitable institutions or charitable causes to which
they would like contributions made by the Trustees but the Trustees are in
no manner obligated to follow the requests of the Grantors but, on the
contrary, may distribute the income and principal of the trust fund for such
charitable purposes as they in their sole discretion may determine”).

                                          - 39 -
J-A24024-17


selection of trustees referenced Pittsburgh-Des Moines officers only because

the Jackson family had a controlling interest in that company and a selection

from its officers would necessarily be a selection of a Jackson family

member.      Their emphasis on family ties is supported by the fact that the

1998 and 2005 amendments to the trustee provision (which were made

after Pittsburgh-Des Moines went out of business) specifically required

individual trustees to be Jackson family members.            A factual record is

needed to resolve these questions.

       As was the case with respect to the amount of annual giving, we

consider PNC’s reliance on Judge Kelly’s May 24, 2007 order in relation to

this issue misplaced.           Nothing in that order discusses selection of

appropriate charitable recipients.        PNC must present evidence of how that

order helps to prove the Grantors’ intent in order for the order to be

relevant.

       With respect to specific criteria for selection of donees, the parties

agree that all recipients of the Trust’s gifts must be legitimate charities. See

20 Pa. C.S. § 7735(a); Trust Agreement ¶ 4.16 We find no support in the

____________________________________________
16
   We do not understand PNC to argue that any of the organizations
currently on the list of gift recipients proposed by Individual Trustees fails to
qualify as a charity under Internal Revenue Service rules for determining
charitable status.     It appears that some organizations on a prior list
submitted by Individual Trustees did not qualify, but Individual Trustees
explain that they relied on PNC to inform them of any qualification issues
and that they removed any non-qualifying recipients from their list upon
receiving such information. Individual Trustees’ Br. at 13; Answer and New
Matter at 30-33.

                                          - 40 -
J-A24024-17


Trust Agreement for PNC’s preference for charities that provide “a direct

service to the poor, the underprivileged or the needy,” PNC’s Br. at 38, as

opposed to Individual Trustees’ preference for organizations that “promoted

the U.S. Constitution, free market principles, personal freedom and personal

rights,” Individual Trustees’ Br. at 17. The Trust Agreement references only

“public charities created for religious, educational or other charitable

purposes.” Trust Agreement ¶ 6. Any further restrictions regarding types of

charitable service must be discerned from the factual record regarding the

Grantors’ intent. We reject PNC’s suggestion, PNC’s Br. at 38 n.6, that the

Trust’s charitable recipients should be limited to those qualifying under the

Institutions of Purely Public Charity Act, 10 P.S. §§ 375, a 1997 enactment

relating to exemptions from state and local taxation. That statute can have

no bearing on the intent of the Grantors when they established their trust in

1950.

        We also find no support in the Trust Agreement for PNC’s disapproval

of organizations that advocate in favor of selected public causes (what PNC

calls “political advocacy groups,” see PNC’s Br. at 38-39), so long as the

organizations’ advocacy does not disqualify them from charitable status. 17

____________________________________________
17
  This litigation arose as a result of the requirement under federal tax law
that the Trust make annual charitable distributions of 5% of its assets.
Qualification of the Trust’s beneficiaries as charities under the Internal
Revenue Code therefore is essential. That Code states that “no substantial
part” of the activities of a charity may consist of “carrying on propaganda, or
otherwise attempting, to influence legislation” or “participat[ing] in . . . any
political campaign on behalf of (or in opposition to) any candidate for public
(Footnote Continued Next Page)
                                          - 41 -
J-A24024-17


The parties dispute whether such organizations were intended by the

Grantors to be recipients of Trust funds, and the historical giving record on

that issue therefore may be revealing.

      Similarly, we see nothing in the Trust Agreement that supports PNC’s

preference that donations be made to charities in Western Pennsylvania.

PNC says that this preference mirrors the Trust’s giving record during the

Grantors’ lifetimes. Individual Trustees point out that the Grantors moved

out of Western Pennsylvania in 1958 and claim the Grantors did not make

substantial gifts to Western Pennsylvania charities after that. Resolution of

this question, like the others, requires consideration of the Grantors’ intent

as reflected in the Trust’s scheme of distribution and history of giving.

      Finally, we agree with PNC that Paragraph 6 of the Trust Agreement

requires the trustees to exercise their discretion in selecting gift recipients

anew each year, and does not bind the trustees to contribute to the same

organizations year after year. See PNC’s Br. at 40-41. The Trust’s historical

giving record is relevant insofar as it sheds light on the Grantors’ intent
                       _______________________
(Footnote Continued)
office.” 26 U.S.C. § 501(c)(3). This prohibition bars charities from lobbying
or participating in political campaigns, but “permits them to receive tax-
deductible donations and to engage in limited, issue-based political
advocacy.” United States v. NorCal Tea Party Patriots (In re United
States), 817 F.3d 953, 954 (6th Cir. 2016). See generally 26 C.F.R. §
1.501(c)(3)-1; IRS Rev. Rul. 2007-41, 2007-25 I.R.B. 1421, 2007-1 C.B.
1421 (“Section 501(c)(3) organizations may take positions on public policy
issues, including issues that divide candidates in an election for public
office,” but “must avoid any issue advocacy that functions as political
campaign intervention”).      Individual Trustees contend that all of their
proposed beneficiaries meet these requirements, and we do not understand
PNC to dispute that contention.

                                           - 42 -
J-A24024-17


regarding charitable contributions, and the trustees must be guided by that

intent. But ultimately, selection of gift recipients must be done jointly by the

Trust’s three trustees in a good faith exercise of their discretion under the

Trust.    We emphasize once again that the Trust Agreement requires the

Trust’s three trustees to work together to perform that task. Requests that

the Orphans’ Court break deadlocks on these issues should be extraordinary.

When, as here, such a request is made, the Orphans’ Court must exercise its

independent judgment, guided by the same criteria as those that bind the

trustees.

                                 Disposition

         We affirm that part of the Orphans’ Court’s order that required

distribution of 5% of the Trust’s assets in 2016 and vacate the part of the

order that adopted PNC’s list of donees. We remand for further proceedings

to determine the Grantors’ intent with regard to distribution of the Trust’s

funds. The court shall permit expedited discovery.

         We also leave it to the Orphans’ Court in the first instance to

determine as a matter of equity what, if anything, should be done regarding

the 2016 distributions that were made by the Trust pursuant to that court’s

December 7, 2016 order, which selected charitable recipients from PNC’s

preferred list. Recipients of those distributions are likely to have relied on

those funds, and it may be unrealistic and inequitable to consider any

repayment obligation if the Orphans’ Court ultimately decides that gifts

should have been awarded to different recipients. It also may no longer be
                                  - 43 -
J-A24024-17


practical to make additional 2016 contributions to additional charities from

Individual Trustees’ preferred list. The Orphans’ Court should work with the

parties to craft any additional remedy.

      Order affirmed in part and vacated in part. Case remanded for further

proceedings consistent with this opinion. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/7/2017




                                    - 44 -